DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending, claims 3 and 12-18 having been withdrawn.  Applicant's response filed January 29, 2021 is acknowledged.
Claims 1, 2, 4-11, 19 and 20 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 4-11, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 8 has been amended to recite “chronologically” over the timer period.  Support could not be found for said claim recitation.  Applicant is requested to indicate with particularity where support for said recitation can be found in the originally filed Specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0221507 to Won et al. in view of U.S. Patent No. 9,362,186 to Kitajima et al.
As to claim 1, Won discloses a method comprising: detecting a cleaning endpoint of a cleaning process performed within a processing chamber by detecting a shift in a light spectrum produced by a plasma (see Won paragraph [0098]).  Furthermore, Won discloses that the endpoint determining can be done by utilizing selectable, tunable algorithms such as those conventionally utilized with plasma etching chambers.
Kitajima discloses that it is known in the art to determine endpoints by normalizing a baseline spectrum and storing a time-varying sequence of index values (read as calculated distribution values) (see Kitajima col. 9, line 1 – col. 10, line 7); and obtaining a plurality of normalized cleaning process spectrums for the processing volume over a time period during the processing of the substrate and calculating a function (read as distribution function of the plurality of normalized cleaning process spectrums) in order to compare the index values to the function to optically monitor the processing of the substrate, including endpoint detection (read as comparing the distribution value to a value of the 
Regarding the recitation “before a cleaning gas is introduced into the processing volume or after the cleaning gas is depleted from the processing volume,” the combination of Won and Kitajima discloses that the obtaining at least one normalized baseline spectrum can comprise obtaining at least one baseline spectrum for the processing volume when the processing chamber is dark (see Kitajima col. 9, lines 1-24).  Kitajima discloses that the dark spectrum is obtained under dark conditions, such as when no substrate is being measured by the optical monitoring system (see Kitajima col. 9, lines 16-19) and thus is understood as being performed before a cleaning gas is introduced into the processing volume or after the cleaning gas is depleted from the processing volume since the dark spectrum is understood as being performed while no processing is occurring.
As to claim 5, the combination of Won and Kitajima discloses that the obtaining a plurality of normalized cleaning process spectrums comprises: obtaining an average baseline spectrum, obtaining a plurality of cleaning process spectrums for the processing volume during the time period and removing the average baseline spectrum from each of the plurality of cleaning process spectrums (see Kitajima col. 9, lines 1-24 where dark spectrums are removed from the raw and base spectrums to provide a normalized spectrum and col. 9, lines 56-67 where the spectra can be averaged).  Regarding the recitation “when the cleaning gas is present in the processing volume,” the combination of Won and 
As to claim 6, the combination of Won and Kitajima discloses that the removing the average baseline spectrum can comprise subtracting the dark spectrums (read as baseline spectrums) from each of the plurality of cleaning process spectrums (see Kitajima col. 9, lines 1-24 and 56-67).
As to claim 7, the combination of Won and Kitajima discloses that the obtaining an average baseline spectrum comprises obtaining a plurality of baseline spectrums for the processing volume when the processing chamber is dark and averaging the plurality of baseline spectrums (see Kitajima col. 9, lines 1-24 and 56-67).
As to claim 10, the combination of Won and Kitajima discloses that the obtaining at least one normalized baseline spectrum can comprise obtaining at least one baseline spectrum for the processing volume when the processing chamber is dark (see Kitajima col. 9, lines 1-24), averaging the at least one baseline spectrum to generate an average baseline spectrum (see col. 9, lines 56-67 disclosing averaging of spectrums) and removing the average baseline spectrum from each of the at least one baseline spectrums (see Kitajima col. 9, lines 1-24 where the dark spectrums are removed from the raw and base spectrums).
As to claim 11, the combination of Won and Kitajima discloses that the method further comprises flowing a cleaning gas into the processing volume and terminating the chamber cleaning process (read as stopping the flow of cleaning gas) upon detecting an endpoint (see Won paragraph [0098] and claims 13 and 14).
As to claim 19, Won discloses a method comprising: initiating a cleaning process in a processing chamber, the cleaning process comprising flowing a cleaning gas into a processing volume of the processing chamber (see Won paragraphs [0097]-[0101] and claims 13 and 14); detecting a cleaning endpoint of a cleaning process performed within a processing chamber by detecting a shift in a light 
Kitajima discloses that it is known in the art to determine endpoints by normalizing a baseline intensity spectrum and storing a time-varying sequence of index values (read as calculated distribution values) (see Kitajima col. 9, line 1 – col. 10, line 7); and obtaining a plurality of normalized cleaning process spectrums for the processing volume over a time period during the processing of the substrate and calculating a function (read as distribution function of the plurality of normalized intensity spectrums) in order to compare the index values to the function to optically monitor the processing of the substrate, including endpoint detection, by identifying when the distribution function of the plurality of normalized cleaning process spectrums approaches the distribution value of the normalized baseline spectrum (read as comparing the distribution value of the normalized baseline spectrum to a value of the distribution function of the plurality of normalized cleaning process spectrums over the time period and determining the end point for the cleaning process by identifying when the value of the distribution function over the time period approaches the distribution value) (see Kitajima col. 5, lines 52-56; col. 7, lines 12-15; col. 9, line 1 – col. 10 , line 14).  It would have been obvious to one of ordinary skill in the art at the time of filing to use in Won the optically monitoring process using normalized baseline intensity spectrums and comparing them to a plurality of normalized process intensity spectrums as disclosed by Kitajima to determine endpoints as disclosed by Kitajima (see Kitajima col. 5, lines 52-56).
Regarding the recitation “before a cleaning gas is introduced into the processing volume or after the cleaning gas is depleted from the processing volume,” the combination of Won and Kitajima discloses that the obtaining at least one normalized baseline spectrum can comprise obtaining at least one baseline spectrum for the processing volume when the processing chamber is dark (see Kitajima col. 9, lines 1-24).  Kitajima discloses that the dark spectrum is obtained under dark conditions, such as when 
As to claim 20, the combination of Won and Kitajima discloses that the method further comprises terminating the chamber cleaning process (read as stopping the flow of cleaning gas) upon detecting an endpoint (see Won paragraph [0098] and claims 13 and 14).

Claims 2, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0221507 to Won et al. in view of U.S. Patent No. 9,362,186 to Kitajima et al. as applied to claims 1 above, and further in view of U.S. Patent App. Pub. No. 2009/0253222 to Morisawa et al. and JP2004-235349A to Miya et al.
Won and Kitajima are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 2 and 4, the combination of Won and Kitajima discloses that the comparing the distribution value to the distribution function over the time period comprises calculating a spectrum ratio function from the distribution and the distribution function wherein the spectrum ratio function is the distribution value divided by the distribution function (see Kitajima col. 9, lines 1-24 where a ratio of the raw spectrum and base spectrum).  While Won and Kitajima does not explicitly disclose that the identifying when the distribution function approaches the distribution value comprises identifying when the spectrum ratio function exceeds a specified threshold, it is known in the art to set threshold values for judgment to identify processing step changes (see, e.g., Morisawa paragraphs [0100], [0107]-[0108], [0156]-[0157] [0162]; see Miya machine translation pages 5-6, lines 196-224, pages 10, 13 and 14), and it would have been obvious to one of ordinary skill in the art at the time of filing to use a specified threshold to determine end points as is known in the art.  With regards to the threshold being when the 
As to claim 8, the combination of Won and Kitajima does not explicitly disclose calculating a probability function of radiation intensity over a plurality of wavelengths for each of the plurality of normalized cleaning process spectrums and ordering the probability functions chronologically over the time period.  Miya discloses that it is known in the art to calculate probability functions of the spectrum and ordering the probability functions (see Miya machine translation pages 5-6, lines 196-224, pages 10, 13 and 14).  It would have been obvious to one of ordinary skill in the art at the time of filing to order the probability functions as disclosed by Miya in order to improve accuracy (see, e.g., Miya machine translation page 14, lines 545-547).  While the combination of Won, Kitajima, Morisawa and Miya does not appear to disclose that the probability functions are ordered chronologically, as discussed in the above 112 rejection, the Specification does not appear to explicitly disclose chronological ordering and as such, it is understood that chronological ordering may be within one of ordinary skill in the art.
As to claim 9, the combination of Won and Kitajima does not explicitly disclose calculating a probability function of radiation intensity over a plurality of wavelengths for each of the at least one normalized baseline spectrum and averaging the probability functions. Miya discloses that it is known in the art to calculate probability functions of the spectrum and ordering the probability functions (see Miya machine translation pages 5-6, lines 196-224, pages 10, 13 and 14).  It would have been obvious to one of ordinary skill in the art at the time of filing to order the probability functions as disclosed by Miya in order to improve accuracy (see, e.g., Miya machine translation page 14, lines 545-547).  Furthermore, Kitajima discloses averaging baseline spectrums (see Kitajima col. 9, lines 1-24 and 56-67).

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the cited prior art does not disclose obtaining the baseline spectrum “before a cleaning gas is introduced into the processing volume or after the cleaning gas is depleted from the processing volume,” as discussed above, the combination of Won and Kitajima discloses that the obtaining at least one normalized baseline spectrum can comprise obtaining at least one baseline spectrum for the processing volume when the processing chamber is dark (see Kitajima col. 9, lines 1-24).  Kitajima discloses that the dark spectrum is obtained under dark conditions, such as when no substrate is being measured by the optical monitoring system (see Kitajima col. 9, lines 16-19) and thus is understood as being performed before a cleaning gas is introduced into the processing volume or after the cleaning gas is depleted from the processing volume since the dark spectrum is understood as being performed while no processing is occurring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714